McKinney, J.,
delivered the opinion of the Court:
*152The principle of the account is in one respect erroneous. So far as the business of the concern was conducted in the manner contemplated by the partnership agreement, the rights and liabilities of the several partners must be governed by the terms of the agreement.
But so far as any business may have been carried on by the firm aside from, and in manner different from that contemplated by the- articles of partnership, a different rule ‘must prevail, and the rights and liabilities of the respective partners must, as to the latter business, be governed by the ordinary rule of equality in the profits and losses of the business. — In this view the account must be recast, and in doing so the master will discriminate between the different transactions of the. firm and restate an account in view of the distinction in principle above stated.